MANNING, J.,
after stating the ease: The decision of this Court in Martin v. Mfg. Co., 128 N. C., 264, is directly in point and is conclusive of this case. “Tools of ordinary and everyday use, which are simple in structure and requiring no skill in handling — such as hammers and axes- — not obviously defective, do not impose a liability upon employer for injuries resulting from such defects.” The testimony of the plaintiff himself' excludes every idea of obvious defects. The hammer which occasioned the injury to him had been used by him and Hendrix from about 1 P. M. to 5 :30 P. M., and they were engaged in fixing the last rivet when the injury occurred. “Injuries resulting from events taking place without one’s foresight or expectation, or an event which proceeds from an unknown cause, or is an unusual effect of a known cause, and therefore not expected, must be borne by the unfortunate sufferer.” Martin v. Mfg. Co., supra; Lassiter v. Railroad, 150 N. C., 483, and cases cited.
"We think that his Honor should have granted the motion to nonsuit. The judgment is reversed- and the case remanded, that the judgment of nonsuit may be entered. There is
Error.-